.DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 – 5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,901,542 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of the instant application would have been obvious over Claim 12 of U.S. Patent 10,901,542 B2.
	Regarding Claim 3 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 3. Specifically, Claims 12, 10, 4, and 1 should be looked upon for the limitations of Claim 3 of the instant application, however the only limitations of Claim 3 that are different are a connection electrode disposed in the bending region on the “substrate” at Line 16 of Claim 3  (Claim 1 of U.S. Patent 10,901,542 B2 at Column 26, Line 49 recites on the - - first planarization layer - - instead of “substrate”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a connection electrode disposed in the bending region on the “substrate” because one having ordinary skill in the art would recognize that that the - - insulation layer structure - -  is disposed upon the buffer layer (Claim 1, Column, 26, Lines 32 - 33), the buffer layer is disposed on the substrate (Claim 1, Column 26, Line 27), and realize that the connection electrode is disposed on the substrate via the insulation layer structure and the buffer layer. 
Regarding Claim 4 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 4 of the instant application. Specifically, the limitations added by Claim 4 of the instant application are disclosed by Claim 4 of U.S. Patent 10,901,542 B2.
Regarding Claim 5 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 5 of the instant application. Specifically, the limitations added by Claim 5 of the instant application are disclosed by Claim 5 of U.S. Patent 10,901,542 B2.
Regarding Claim 8 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 8 of the instant application. Specifically, the limitations added by Claim 8 of the instant application are disclosed by Claim 9 of U.S. Patent 10,901,542 B2.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,901,542 B2 in view of Kim (US 2017/0062760, Provided in IDS filed January 25, 2021), hereinafter referenced as Kim Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 15 of the instant application would have been obvious over Claim 12 of U.S. Patent 10,901,542 B2 in view of Kim.
Regarding Claim 15 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 3, but does not provide for the limitations of Claim 15. 
In a similar field of endeavor, Kim teaches “a thin film encapsulation structure disposed on the pixel structure” (Figure 5D, Item 190 ‘encapsulation layer’ (Notice the disposition of the encapsulation layer 190 on the OLED pixel 203.)), “wherein the thin film encapsulation structure and the substrate include materials having a flexibility’ (Figure 4 (Notice that the substrate 110 and those material disposed thereon have a flexibility.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a thin film encapsulation structure disposed on the pixel structure, wherein the thin film encapsulation structure and the substrate include materials having a flexibility” because one having ordinary skill in the art would want to seal a pixel structure (Kim, Paragraph [0079], i.e. with regard to providing a thin film encapsulation structure) and would want to prevent cracks (Kim, Paragraph [0008], i.e. with regard to having a flexible thin film encapsulation layer and substrate).
Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,901,542 B2 in view of Kim, and further in view of Lai et al. (US 2016/0041667, Provided in IDS filed January 25, 2021), hereinafter referenced as Lai.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 16 and 20 of the instant application would have been obvious over Claim 12 of U.S. Patent 10,901,542 B2 in view of Kim, and further in view of Lai.
Regarding Claim 16 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 3, but does not provide for the limitations of Claim 15 and 16. The limitations of Claim 15 of the instant application are provided via Kim above, however Claim 12 and Kim fail to explicitly disclose “a touch screen electrode layer disposed on the thin film encapsulation layer; and a polarizing layer disposed on the touch screen electrode layer”.
In a similar field of endeavor, Lai teaches an OLED touch display panel were a
touch pattern sensor layer is mounted between encapsulation glass and a polarizer (Paragraph [0022], Lines 10 — 11).
Therefore, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to provide “a touch screen electrode layer
disposed on the thin film encapsulation layer; and a polarizing layer disposed on the touch
screen electrode layer” because one having ordinary skill in the art would want to reduce
OLED device exposure to oxygen (i.e. with regard to the encapsulation layer) and one
having ordinary skill in the art would want to prevent shield reflections from ambient light
(i.e. with regard to providing a polarizing layer) (Lai, Paragraph [0026], Lines 11 — 15).
Regarding Claim 20 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 3, but does not provide for the limitations of Claim 15 and 20. The limitations of Claim 15 of the instant application are provided via Kim above, however Claim 12 and Kim fail to explicitly disclose “a polarizing layer disposed on the thin film encapsulation structure; and a touch screen electrode layer disposed on the polarizing layer”
In a similar field of endeavor, Lai teaches an OLED touch display panel were a
touch pattern sensor layer is mounted between encapsulation glass and a polarizer (Paragraph [0022], Lines 10 — 11).
Therefore, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to provide “a polarizing layer disposed on
the thin film encapsulation structure” because one having ordinary skill in the art would want to prevent shield reflections from ambient light (Lai, Paragraph [0026], Lines 11 —15). Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a touch screen electrode layer disposed on the polarizing layer” because one having ordinary skill in the art would want to detect haptic inputs.

Allowable Subject Matter
The subject matter of Claims 3 – 8 and 11 – 20 is allowable over the prior art of record for reasoning that is reflected in the prosecution history of United States Patent Application 16/026,975 of which is a parent to the instant application. However, Claims 3 – 5, 8, 15, 16 and 20 are rejected under 35 U.S.C. 101 as described above and Claims 6 – 7 and 11 – 14, and 17 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed March 21, 2022 have been fully considered.
	First, the amendment to Claim 16 has overcome the Objections of Claim 16 - 19 as set forth and made of record in the Office Action mailed January 21, 2022.
	Second, the cancellation of Claim 9 and amendments to each of Claims 11 – 14 have overcome the rejections of Claims 9 and 11 – 14 under 35 U.S.C. 112(a) as set forth and made of record in the Office Action mailed January 21, 2022. 
 	Third, the cancellation of Claim 10 has overcome the rejection of Claim 10 under 35 U.S.C. 112(d) as set forth and made of record in the Office Action mailed January 21, 2022.
	Finally, the Examiner disagrees that - - the ’542 patent fails to show, “an insulating interlayer covering at least a portion of the first fan-out wiring in the first peripheral region and the second fan-out wiring in the second peripheral region on the second gate insulation layer” - - (REMARKS, Page 8, Last 4 lines of page). The Examiner disagrees because of the limitations of Claim 10 of U.S. Patent 10,901,542 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        May 07, 2022